UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6826



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARVEL E. BENSON, a/k/a Sam, a/k/a Gene,

                                              Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-89-136-2)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carvel E. Benson, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carvel E. Benson appeals the district court’s order denying

his motion filed pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   United States v. Benson, No. CA-89-136-2

(E.D. Va. Apr. 24, 2002).     Benson’s motion for appointment of

counsel is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2